FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT SMITH JR.,                                No. 09-35831

               Petitioner - Appellant,           D.C. No. 2:07-cv-00166-RSL

  v.
                                                 MEMORANDUM *
BELINDA STEWART, Superintendent,
Stafford Creek Corrections Cent;
INDETERMINATE SENTENCE
REVIEW BOARD, State of Washington,

               Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Washington state prisoner Robert Smith Jr. appeals from the district court’s

judgment dismissing with prejudice his 28 U.S.C. § 2254 habeas petition. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 2253. We may affirm on any ground

supported by the record. See United States v. Tello, 600 F.3d 1161, 1167 n.6 (9th

Cir. 2010).

      Smith challenges the Indeterminate Sentence Review Board’s (the Board”)

2005 decision finding him unsuitable for parole and in extending his minimum

sentence by 60 months. He contends that the Board abused its discretion and acted

contrary to Washington state law.

      Smith’s challenges to the application of Washington law are not cognizable

in federal habeas proceedings. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990)

(“[F]ederal habeas corpus relief does not lie for errors of state law.”); see also 28

U.S.C. § 2254(a).

      We need not address the state’s procedural default and exhaustion arguments

because Smith’s petition is clearly without merit. See Franklin v. Johnson, 290

F.3d 1223, 1232 (9th Cir. 2002).

      The State’s Motion to Dismiss Appeal is denied.

      AFFIRMED.




                                           2                                     09-35831